COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:       Kristofer Thomas Kastner v. Harris County

Appellate case number:     01-12-00504-CV

Trial court case number: 2008-45366

Trial court:               189th District Court of Harris County

        On May 21, 2012, appellant Kristofer Thomas Kastner filed a notice of appeal from the
trial court’s April 19, 2012 order denying his motion to recuse the trial court judge. On June 21,
2012, appellant filed a notice of appeal from the trial court’s June 1, 2012 order sustaining a
contest to appellant’s affidavit of indigence for appellate costs. On July 25, 2012, the trial court
signed a final judgment dismissing the case.
       Appellee, Harris County, has notified t he C ou rt that appellant, who has been declared a
vexatious litigant, filed his notices of appeal in violation of the pre-filing order issued in Kastner
v. Sanders, No. 2011-54173 (133rd District Court, Harris County, Tex., Apr. 30, 2012).
         The clerk of the court may not file an appeal presented by a vexatious litigant subject to
 a pre-filing order unless the litigant obtains an order from the local administrative judge
 permitting the filing, or the appeal is from a pre-filing order designating the person a
 vexatious litigant. TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a) & (d) (West Supp. 2012).
 This is not an appeal from a pre-filing order.
          Appellee’s motion to stay the appeal is granted. See id. § 11.103(b) (providing that, on
 filing of notice that appeal is in violation of pre-filing order, “the court shall immediately stay
 the litigation”).
        This Court will consider dismissal of this appeal unless appellant, within 10 days of
 the date of this order, files proof that he has obtained an order from the local
 administrative judge permitting the filing of this appeal. See id. § 11.103(a), (b).


Clerk’s signature: ___________________________________________________


Date: February 5, 2013